11TH COURT OF APPEALS
                                   EASTLAND, TEXAS
                                       JUDGMENT

In the interest of E.A., D.R., Z.A., and        * From the 326th District Court
A.R., children,                                   of Taylor County,
                                                  Trial Court No. 9831-CX.

No. 11-21-00104-CV                              * November 24, 2021

                                                * Memorandum Opinion by Williams, J.
                                                  (Panel consists of: Bailey, C.J.,
                                                  Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that there is no
error in the orders below. Therefore, in accordance with this court’s opinion, the
orders of the trial court are in all things affirmed.